Dissenting Opinion by
Mr. Justice Frazer :
It is a fundamental principle of constitutional construction that, in determining whether or not a particular act of the legislature exceeds the powers of that body, every presumption is in favor of the validity of the act, and it will be declared void only where it violates the Constitution clearly and plainly and in such manner as to leave no doubt in the mind of the court. Whether or not the court approves of the wisdom or justice of the legislation is not the question. Protection *149against unwise or unjust laws must be left in the hands of the people, who are responsible for placing the legislators in power. If their representatives disappoint them, their remedy is at the polls and not by application to the courts.
These principles are well settled, and have been frequently applied in cases dealing with the question of the power of taxation. Thus in Sharpless v. Mayor of Philadelphia, 21 Pa. 147, it was said by Mr. Chief Justice Black, page 161: “The great powers given to the legislature are liable to be abused. But this is inseparable from the nature of human institutions. The wisdom of man has never conceived of a government with power sufficient to answer its legitimate ends, and at the.same time incapable of mischief. No political system can be made so perfect that its rulers will always hold it to the true course. In the very best a great deal must be trusted to the discretion of those who administer it. In ours, the people have given larger powers to the legislature, and relied, for the faithful execution of them, on the wisdom and honesty of that department, and on the direct accountability of the members to their constituents. There is no shadow of reason for supposing that the mere abuse of power was meant to be corrected by the judiciary. There is nothing more easy than to imagine a thousand tyrannical things which the legislature may do, if its members forget all their duties; disregard utterly the obligations they owe to their constituents, and recklessly determine to trample upon right and justice. But to take away the power from the legislature because they may abuse it, and give to the judges the right of controlling it, would not be advancing a single step.”
The ideal system of taxation, of course, is that which causes the burden to fall upon the citizens in equal and just proportions; but such a system has never yet been devised, and in our complex state of society never will be. Hence it necessarily folloAvs that the mere fact that *150taxation produces inequality is not in itself sufficient excuse for declaring it a violation of constitutional rights: “If equality were practicable, in what branch of the government would power to enforce it reside? Not in the judiciary, unless it were competent to set aside a law free from collision with the Constitution, because it seemed unjust. It could interpose only by overstepping the limits of its sphere; by arrogating to itself a power beyond its province; by producing intestine discord; and by setting an example which other organs of the government might not be slow to follow. It is its peculiar duty to keep the first lines of the Constitution clear; and not to stretch its power in order to correct legislative or executive abuses. Every branch of the government, the judiciary included, does injustice for which there is no remedy, because everything human is imperfect. The sum of the matter is, that the taxing power must be left to that part of the government which is to exercise it. But what if this power were so managed as to lay the public burdens on particular classes in ease of the rest? It is illogical to argue from an extreme case; or from the abuse of a power to a negation of it. Every authority, however indispensable, may be abused; and if it might not, it would be powerless for good.” Per Gibson, J., in Kirby v. Shaw, 19 Pa. 258, 261. In Grim v. Weissenberg School District, 57 Pa. 433, it was said by Mr. Justice Sharswood, at page 437: “The power of the legislature to impose taxes, or to authorize their imposition by subordinate municipal authorities, is of necessity discretionary. To permit its wisdom, policy or even equality to be questioned judicially, would be to stop the wheels of government. Perfectly equal taxation will remain an unattainable good as long as laws and government and men are imperfect.”
The power of the legislature to classify subjects and objects of taxation has always been recognized from earliest times as a necessary incident to the proper and just exercise of the right to tax. This power not only existed *151before the adoption of the present Constitution, but was expressly recognized therein in Section 1, of Article IX, which requires all taxes to be uniform upon the same class of subjects within the territorial limits of the authority levying the tax: Com. v. Delaware Div. Canal Co., 123 Pa. 594.
In applying the fundamental principles above enunciated to the case before us, and though recognizing the rule that classification must be reasonable and not arbitrary, I am unable to agree with the majority of the court in holding the Act of 1913 a violation of the uniformity clause. It is admitted there is sufficient distinction between the mining and marketing of bituminous and anthracite coal to warrant their separation into distinct classes with separate legislation governing each: Durkin v. Kingston Coal Co., 171 Pa. 193. This fact alone is a strong circumstance, though perhaps not a conclusive one, that the legislature did not act arbitrarily in adopting this same classification for the purpose of taxation. But other differences exist between the properties and composition of the two kinds of coal, which are recognized by leading writers on geology and coal, and which seem amply sufficient to justify a classification for purposes of taxation without subjecting such act to the charge of arbitrariness or unreasonableness. Thus the various fuels are classed as wood, peat, lignite, bituminous and anthracite. Can it be said that wood and peat, for instance, could not be properly classified by the legislature because they are both fuels? Bituminous coal is found in almost every section of our continent, is black in color, quite soft, and is ready for market as soon as mined. The vein in which it is found rarely exceeds eight feet in thickness. On the other hand, anthracite coal is found only in a few counties in the eastern portion of this State, is lighter in color, quite hard, requires considerable preparation before it is ready for market, and the veins in which it is found are sometimes over one hundred feet in thickness. Anthracite coal *152cannot be made into coke, nor does it produce gas, as is the case with bituminous coal. Without going into further details, there seems to be ample difference to sustain a classification for the purpose of taxation.
The validity of this classification seems to be fully sustained by the authorities. Bearing in mind that a classification of coal for other purposes has been upheld, the language of Mr. Chief Justice Agnew in Kittanning Coal Co. v. Com., 79 Pa. 100, upholding a tax on coal companies in accordance with the amount of coal mined, becomes pertinent. “It is clear, therefore, that the moment we concede the power to classify, we have disposed of the question of uniformity, for then all that is required by the Constitution is uniformity of taxes among the members of the class. Now the power to classify is not only retained in clear language, but was held by the court to be continued in the case of Roup v. Pittsburgh, 21 Pitts. L. J. 190. This power was possessed under the Constitution of 1790, had been exercised in numerous laws, and existed when the new Constitution was framed and adopted. Thus, real estate had been classified as seated and unseated, and by various kinds, as houses, lands, lots of ground, ground-rents, mills, manufactories, furnaces, ferries, and others. The classification of personal property was equally various, to-wit: slaves, horses, mules, cattle, carriages, watches, bonds, mortgages, stocks, moneys at interest, profits, etc. So trades, professions, callings, and even single men, were taxed by classification. Taxes were laid in various forms, as rates on values, rates on dividends, or profits, and by specific sums on specified articles. These things were well known to the convention of 1873, yet no change was made in the power to classify, but it was recognized by saying that all taxes shall be uniform on the same class of subjects within the territorial limits of the authority levying the tax, by the latter clause, even extending the power to classify by limiting the class to certain bounds.” In Durach’s App., 62 Pa. 491, it was held that a munic*153ipality might properly assess a tax upon saloon keepers and gaming rooms without violating the constitutional provision of uniformity. It was there said by Mr. Justice Sharswood, at page 494: “But in the legitimate exercise of the power of taxation, persons and things always have been and may constitutionally be classified. No one has ever denied this proposition. To hold otherwise, would logically require that all the subjects of taxation, as well persons as things, should be assessed, and an equal rate laid ad valorem. Practically no more unequal system could be contrived. It is generally agreed, if not universally conceded, that the legislature cannot impose upon the persons residing in a particular locality or portion of the territory a tax for the benefit of the whole State, nor on a borough or township for the benefit of a county, any more than upon a single individual. Had the tax now in question been laid by the corporate authorities of the Borough of Johnstown upon the keepers of restaurants and drinking saloons, in any particular quarter of the village, or upon any particular individuals of the class, it would have been justly liable to this objection. If the taxation is upon all of a class, either of persons or things, it matters not whether those included in it be one or many, or whether they reside in any particular locality or are scattered all over the State. If, for example, a general tax were imposed upon all distilleries or owners of distilleries, it would not affect the constitutionality of the tax if the distillers all carried on their business in a particular section of the country, or were few in numbers.” In Com. v. Delaware Div. Canal Co., 123 Pa. 594, a tax upon the obligations of private corporations different from obligations of individuals, was held a proper classification. It was said by Mr. Justice Clark, at page 621, “Real estate, for taxation, has been classified as seated and unseated, and for municipal purposes may, perhaps, admit of further classification: Roup’s Case, 81 y2 Pa. 211. Collateral inheritances are distinguished from those that are direct, *154the former being subject to taxation, the latter not. Foreign insurance companies have been distinguished from domestic companies, and taxed independently and differently : Germania Life Ins. Co. of New York v. Commonwealth, 85 Pa. 513. So, trades, professions, callings, and even single men have been taxed by classification, and it has been said that professional men may be classified as physicians, lawyers, clergymen, etc.; tradesmen as merchants, mechanics, etc.; and other persons as bankers, manufacturers, etc., and a uniform tax assessed upon each class: Banger’s App., 109 Pa. 79. Not only have taxes been laid in all these various forms, rated on values, on dividends or profits, on premiums, on net earnings, and on gross receipts, but also by specific sums on specific articles. The road bed, station houses^ rolling stock and equipments of a railroad company; the canal bed, and berm banks, the locks, lock houses, etc., of a canal company; the banking house or place of business of a banking company, etc., are withdrawn from the ordinary processes of general taxation and are reached in a tax upon capital stock, which has always been regarded as a tax upon the property and assets. The several classifications and departures from uniformity in methods, were intended simply to bring about a just uniformity in results. So, places of amusement and the luxuries of life may be taxed in relief of the necessaries. Household and kitchen furniture, gold and silver plate, exceeding a certain value, pleasure carriages, and gold and silver watches, kept for use, prior to the Act of May 13,1887, P. L. 114, were selected from the like articles in trade, and from other articles of personal property, and, with money at interest, were subjected to a special tax. Illustrations might be multiplied to show that classification does not depend upon differences in the physical nature or condition of the subjects selected, but upon a variety of considerations.”
In Commonwealth v. Germania Brewing Co., 145 Pa. 83, a tax distinguishing between corporations manufac*155turing beer and other corporations was held valid. A classification of trust companies was held proper in Commonwealth v. Mortgage Trust Co. of Penna., 227 Pa. 163, and the classification of corporations in which securities are held in any other manner than for the whole body of stockholders was upheld in Provident Life & Trust Co. v. McCaughn, 245 Pa. 370. In People, ex rel., Iron Silver Mining Co. v. Henderson, 12 Colo. 369, a statute classifying mines for purposes of taxation into two classes, mines producing an annual output in excess of a certain sum, and all other mines, was held not such an unreasonable classification as would justify judicial interferences. And in Knisely v. Cotterel, 196 Pa. 614, it was said, quoting from an earlier case: “Classification is a legislative question, subject to judicial revision only so far as to see that it is founded on real distinctions in the subjects classified, and not on artificial or irrelevant ones used for the purpose of evading the constitutional prohibition. If the distinctions are genuine, the courts cannot declare the classification void, though they may not consider it to be on a. sound basis. The test is not wisdom, but good faith in the classification.”
Many other instances might be cited to show the various classifications which have been held proper and which seem to have no more legitimate reasons for their support than the classification in the present case. What argument can be advanced, for instance, which can logically condemn a classification of the two kinds of coal and yet sustain a separate classification of horses and mules, or of mortgages owned by corporations and those owned by individuals, or of mines in proportion to the yearly output?
In view of the difference in the nature, qualities and system of mining anthracite and bituminous coal, and of the fact that classification with respect to mining has already been sustained by this court, I am unable to concur with the majority of the court in holding the adoption of the same classification for purpose of taxation so *156arbitrary and unreasonable as to constitute a violation of the uniformity clause in the Constitution. The question is not whether a sufficient reason has been given to uphold the classification, but whether a sufficient reason has been given for condemning it as unreasonable and arbitrary. Every presumption is in favor of the constitutionality of the act and it is incumbent upon one who opposes it to satisfy the court of the soundness of his contention. The mere fact that the two classes of coal are of the same nature and used substantially for the same purpose is no better reason for holding the classification improper than is the existence of the difference in the price of the two classes of coal a conclusive reason for holding the classification proper. Classification does not depend merely upon difference in the physical nature or condition of the subjects selected, but upon a variety of considerations: Com. v. Delaware Div. Canal Co., 123 Pa. 594. The differences pointed out above seem amply sufficient to sustain the act.
If the classification is proper under our State Constitution, the act would not conflict with the fourteenth amendment of the United States Constitution guaranteeing to all equal protection of the laws. In District of Columbia v. Brooke, 214 U. S. 138, it was said in discussing this amendment (page 150) : “We have repeatedly decided — so often that a citation of the cases is unnecessary — that it does not take from the states the power of classification, and also that such classification need not be either logically appropriate or scientifically accurate. The problems which are met in the government of human beings are different from those involved in the examination of the objects of the physical world, and assigning to them their proper associates. A wide range of discretion, therefore, is necessary in legislation to make it practical, and we have often said that the courts cannot be made a refuge from ill-advised, unjust or oppressive laws.”
Neither can I agree with the majority of the court that *157Section 5 of the Act of June 27, 1913, P. L. 639, which provides that the State treasurer shall pay to the county for the use of the several cities, boroughs and townships thereof one-half of the tax collected from operators within said county, violates any constitutional- provision. The requirement that taxes shall be uniform refers to assessment and collection thereof and not to their distribution. While it may be assumed an equitable apportionment of taxes is contemplated in every system of government, this is a matter resting within legislative discretion (Gordon v. Cornes, 47 N. Y. 608), and in the very nature of the case a larger amount of public funds must at times be spent in one place than in others. The constitutionality of the tax under the uniformity clause must be determined by the method of assessment and collection. If the method adopted is proper, the question of expenditures of the money is a distinct one and must be decided in a proper proceeding to enjoin its expenditure in the manner contemplated. 37 Cyc. 746. The case of State v. Western Union Tel. Co., 73 Me. 518, is in point. The tax collected from telegraph companies was directed to be distributed in part to certain towns in the State in proportion to the number of shares of stock of the company held in such towns. The effect was to distribute the tax among a very few towns. In holding the act valid, the court said (page 531) : “It is objected in this case that the distribution of this tax, as provided in the act, shows that it is not for a legitimate purpose. What distribution was contemplated is somewhat difficult, perhaps impossible, to ascertain from the act itself. If it is all to go to the towns, it would still be a public purpose. But that is a matter which is not now involved. The tax is imposed by the State. It is to be paid to the State treasurer as other public funds. It then becomes a public fund to be used for a public purpose. If diverted from that, the remedy is not by a refusal to pay. If the last section of the act should prove to be in violation of the Constitution, or void for uncer*158tainty, it does not affect the remainder. This is not a case where one district is required to pay a tax for the support of another. It is like other excise taxes raised in any part of the State to he appropriated by the State wherever its needs or its sense of justice may require.”
Among other authorities sustaining the same principle are: People v. Hawes, 34 Barb. 69; State v. Mudgett, 57 Pac. 351; Holton v. Board of Commissioners of Mecklenburg County, 93 N. C. 430; Kerr v. Perry School Township, 162 Ind. 310. In Kirby v. Shaw, 19 Pa. 258, a special tax added to borough rates over and above the county rate, for the purpose of defraying the expense of erecting a county court house within the Borough of Towanda, was held constitutional, even though the inhabitants of the borough were thus to assume an additional burden over that assumed by other taxpayers of the county. Many illustrations might be given to show the expenditure of public funds in a particular part of the State to the exclusion of other parts. The construction and maintenance of State highways is a notable example. This does not directly benefit taxpayers living far from the location of the highway, and yet they are compelled to help pay for the improvement. So long as the distribution of taxes by the State is for public purposes, and there is nothing in the Act of 1913 to indicate a distribution for any other purpose, the legislative discretion will not be interfered with.
In view of the decision of the majority of the court, no good purpose can be served by discussing the other questions of constitutionality raised in the case.
Mr. Justice Elkin, before his death, read and concurred in this opinion.
Mr. Justice Potter. I concur in this opinion.